     Case 3:15-cv-00318-MMD-WGC Document 99 Filed 09/30/20 Page 1 of 1



1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                                  ***
6     ROBERT STEVEN YOWELL,                              Case No. 3:15-cv-00318-MMD-WGC
7                                    Petitioner,                      ORDER
            v.
8

9     ISIDRO BACA, et al.,
10                               Respondents.
11

12          It is ordered that Respondents shall file a response to Petitioner’s motion in limine

13    (ECF No. 98) by 5:00 p.m. on Friday, October 2, 2020, and Petitioner may file a reply by

14    12:00 p.m. noon on Monday, October 5, 2020.

15          DATED THIS 30th Day of September 2020.

16

17                                             ________________________________
                                               MIRANDA M. DU
18
                                               CHIEF UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26
27

28
